Citation Nr: 0717200	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from January 1969 to September 1970.  Service in 
Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  Specifically, a September 2004 rating decision where 
the RO denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, and a May 
2005 rating decision where the RO denied the veteran's claim 
of entitlement to service connection for PTSD.  The two 
appeals have been merged for the sake of economy. 

The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.

Remanded Issues

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 31, 2005, including a request for "evidence of 
a relationship between your disability and an injury, 
disease, or event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  

The January 2005 letter further emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, or asks for a fee to 
provide it, or VA cannot otherwise get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency"  (Emphasis in original).

The Board notes that the January 2005 letter from the RO 
specifically informed the veteran: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case the first elements (1) and (2), veteran status 
and existence of a disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot by the Board's denial of service 
connection herein.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date are not, and cannot be, assigned in 
the absence of service connection.  The veteran's claim is 
being denied based on element (3), the connection between the 
veteran's service and the disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to this crucial element.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records and his VA outpatient 
treatment records. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one on March 13, 2007, as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service. 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000). 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen, 10 
Vet. App. at 142.

Analysis

The veteran contends that he has PTSD as a result of 
stressful incidents that took place while he served in the 
Republic of Vietnam. 

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006); see also Moreau, supra. 

With respect to element (1), a current diagnosis of PTSD, the 
veteran has been diagnosed with PTSD on several different 
occasions.  Consequently, element (1) of 38 C.F.R. § 3.304(f) 
has been met.  

With respect to element (2), combat status or stressor, 
either combat status must be established or non-combat 
stressors must be corroborated.  

The Board notes at the outset that the veteran did not 
receive any decorations or awards indicative of combat 
status.  His service personnel and medical records are 
negative for any indication of combat status or combat 
injuries and his military occupational specialty (MOS) was 
that of a cook, a specialty which is not ordinarily 
associated with combat.  

The veteran has reported at various times to VA health care 
professionals that he was actively engaged in combat.  Given 
the veteran's MOS of cook and the lack of any objective 
evidence of participation in combat in the veteran's military 
records, the Board finds his statements in this regard to be 
incredible and utterly lacking in probative value.  

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.

The veteran has identified to VA adjudicators three stressors 
which center around his service in Vietnam.  The Board 
observes that the veteran has been less than specific 
regarding his alleged stressors.    

In his first stressor statement, the veteran alleges that he 
was a passenger in a truck that ran over a cart full of 
Vietnamese adults and children.  However, the veteran is 
unable to recall the name of the driver, the location of the 
event or an approximate date for when the incident occurred.  
In January 2005 the RO informed the veteran that "specific 
details of the stressful incident(s)" that occurred during 
service would be required to establish PTSD.  Additionally, 
the RO requested the veteran complete a PTSD questionnaire in 
order elicit the facts necessary to verify the veteran's 
alleged stressors.  The lack of detail the veteran has 
provided with respect to this stressor makes verification 
impossible. 

In the second stressor statement, the veteran alleges that he 
captured a young Vietnamese boy who was placing explosives in 
the road.  He states the use of children as a weapon during 
the Vietnam war has haunted him to this day.  The veteran has 
not cogently explained how, as a cook, he was out on patrol.  
In any event, similar to his first stressor statement, the 
veteran did not provide the names of anyone he was patrolling 
with or a location where this event took place.  With respect 
to the date of the event, the veteran states "I have no idea 
of the date this happened but would guess it to be about 6 
[months] into my tour."  This stressor statement is also 
lacking sufficient detail to verify its occurrence.  Any 
attempt to verify its existence would be an exercise in 
futility. 

In the veteran's final stressor statement he alleges that 
around January 1970 a "buddy" of his was killed on "Hill 
55" by theretofore-unexploded ordinance.  
The veteran does not allege that he witnessed the death.  
Furthermore, and most interestingly, the veteran is unable to 
recall the name of his "friend" who was killed.  

The Board is of course aware that peripheral involvement in 
combat-related incidents may constitute PTSD stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, there is 
nothing in the Court's jurisprudence to suggest that the same 
reasoning applies to non-combat situations.  Here, the 
veteran does not contend that he was present; rather, he 
merely learned sometime later of an incident in which his 
"friend" was killed.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

The Board observes that it is curious, to say the least, that 
the veteran cannot recall the names of anyone present, dates 
or locations for these purportedly life-altering events which 
allegedly precipitated the onset of his mental illness.  His 
contention that the death of a "friend", whose name he 
cannot even recall and whose death he admittedly did not even 
witness, somehow years later became a watershed event in his 
life is patently unbelievable.

Given the extremely vague nature of the veteran's alleged in-
service stressors, along with the lack of any corroborating 
evidence, the second element of 38 C.F.R. 
§ 3.304(f) has not been satisfied and the veteran's claim 
fails on this basis.  

For the sake of completeness the Board will address the 
remaining element of 38 C.F.R. § 3.304(f).

With respect to element (3), medical evidence of a nexus 
between the veteran's PTSD and his claimed PTSD stressors, 
the evidence of record contains statements from J.H., M.S.W. 
and M.E.B., L.M.S.W., both alleging a connection exists 
between the veteran's PTSD and his military service.  These 
statements, however, are not probative and cannot be used to 
support the veteran's claim.  

In the statement made by J.H., the social worker notes that 
the veteran was exposed to significant traumatic stressors, 
including: exposure to booby traps; losing close friends; 
participating in killing, and; having to identify bodies of 
severely mutilated soldiers.  See VA outpatient records dated 
April 8, 2005.  In a similar vein, the medical nexus 
statement from M.E.B. also relies on the veteran's own 
statements.  
These stressor statements made by the veteran to the social 
workers differ from what was submitted to the RO for 
verification.  

As previously discussed, the record does not indicate that 
the veteran participated in combat while in Vietnam.  The 
nexus opinions, based as they re on uncorroborated statements 
of the veteran, are lacking in probative value.  See Swann v. 
Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Therefore, element (3) is also not met and the 
claim fails on that basis as well.

Conclusion 

For the reasons set out above, the Board has determined that 
the criteria for the establishment of entitlement to service 
connection for PTSD have been met.  A preponderance of the 
evidence is against the veteran's claim.  The benefit sought 
on appeal is therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied. 





	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that these issues must be remanded 
for further evidentiary development.  

In order to establish service connection for bilateral 
hearing loss and tinnitus there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The evidence of record contains a current diagnosis of 
bilateral hearing loss and tinnitus.  Hickson element (1) has 
therefore been satisfied with respect to both issues.

With respect to Hickson element (2), in-service disease or 
injury, the veteran has alleged exposure to artillery fire.  
Since the veteran was assigned to the headquarters battery of 
an artillery unit, it is reasonable to assume that there was 
noise exposure.  Hickson element (2) has arguably been met. 

Concerning Hickson element (3), the record contains an 
audiological report which relates the veteran's bilateral 
hearing loss to his military service.  However, the report 
does not provide any basis for the conclusion and fails to 
mention the veteran's entrance and separation audiological 
examinations.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].

With respect to Hickson element (3) and the veteran's 
tinnitus the record is absent of a nexus statement.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim]. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1. VBA should contact the veteran and 
ask that he identify any recent medical 
examination or treatment records 
pertaining to his bilateral hearing 
loss or tinnitus.  Any such records 
should be obtained to the maximum 
extent possible.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

2.	The veteran's claims folder should 
then be referred for review by an 
appropriately qualified health care 
professional.  The reviewer should 
provide an opinion as to whether the 
veteran's bilateral hearing loss and 
tinnitus are at least as likely as not 
related to his military service.  If 
physical examination and/or diagnostic 
testing is deemed necessary by the 
reviewer, such should be accomplished.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


